Citation Nr: 1526756	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for cellulitis.

3.  Entitlement to service connection for Bell's palsy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.S., and M.S.M.


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1996.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision dated October 2009 in which the RO, inter alia, denied service connection for a low back disability, cellulitis, and Bell's palsy.  The Veteran filed a notice of disagreement with the RO's decision in November 2010.  The RO issued a statement of the case (SOC) in January 2013, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

The Veteran and two friends testified during Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the claims file.  

The Board notes that in November 2010, the Veteran also filed a notice of disagreement with respect to the RO's decision to deny service connection for a left finger disability; however, the RO granted service connection for such disability in January 2013. 

The Board further notes that since the most recent supplemental SOC, new evidence has been associated with the claims file, specifically lay buddy statements.  However, a remand of these matters for initial RO consideration is not required, as the Veteran's representative waived such consideration in an April 2015 statement.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  The Veteran was treated for low back injuries and associated complaints during service, he has competently asserted continuity of low back symptoms since service, and the competent medical opinions on the question of whether there exists a medical nexus between current low back disability-specifically, degenerative changes of the lumbar spine-and service, to include low back injuries/complaints noted therein, are at least, in relative equipoise.  

3.  The Veteran does not currently have , and at no point pertinent to his July 2009 claim has had, cellulitis.   

4.  The Veteran does not currently have, and at no point pertinent to his July 2009 claim has had, Bell's palsy.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative changes in the low back are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for cellulitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2014).  

3.  The criteria for service connection for Bell's palsy are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given the favorable disposition of the claim for service connection for a low back disability, the Board finds that all notification and development actions needed to fairly resolve this matter have been accomplished.  

With respect to the remaining claims for service connection on appeal, the Board notes that, in a September 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the September 2009 letter meets the VCAA's content and timing requirements.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service private and VA treatment records, and reports of VA examinations with opinions.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further RO action on any of these matters, prior to appellate consideration, is required.

The Board notes that the Veteran reported treatment for his back at the William Beaumont Army Medical Center from January 1996 to December 2001.  In October 2011, a formal finding was issued, indicating the unavailability of these treatment records.  In November 2011, a letter was sent to the Veteran notifying him of the attempts made to retrieve these records and their unavailability.  The Veteran reported that these records were stored under the name of his former spouse, as he was treated as a dependent, and that she would not provide access to such.  The Board thus finds that VA's duty to assist with respect to these records, pursuant to 38 C.F.R. § 3.159(c), has been met, to the extent possible. 

The Board further notes that the notes, in particular, that the October 2012 VA examinations and opinions are adequate for adjudication of the claims for service connection for cellulitis and Bell's palsy.  The report of examination documents the examiner's interview with the Veteran, review of the record, and full examination results, all of which provided the basis for the opinions expressed therein.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.  

Here, during the April 2015 hearing, the undersigned identified the issues on appeal and solicited testimony from the Veteran with respect to in-service injuries events,  the current nature of his claimed disabilities, current treatment, and whether there is any outstanding evidence to support the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  Although, during the hearing, nothing gave rise to the possibility that there was any existing, outstanding relevant evidence to obtain or submit, subsequently, the Veteran and his representative submitted lay statements in support of the claims.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



A.  Low Back Disability

The Veteran contends that he currently has a low back disability which began in service as a result of injuries in service from lifting something heavy and while playing racquetball.  The Veteran contends he has had recurrent pain ever since that time.  

Considering the pertinent evidence of record in light of applicable legal authority, and affording the Veteran the benefit of the doubt, the Board finds that the record presents a plausible basis to grant service connection for low back disability.  

A March 1979 service treatment records note the Veteran's complaints of lower left back pain.  He reported pain in his back while playing basketball.  The diagnosis was lumbar muscle strain, and the Veteran was prescribed physical therapy.   In June 1980, a possible pinched nerve or muscle strain was noted after the Veteran reported low back pain from playing ball.  In December 1988, the Veteran reported that he aggravated his lower back when lifting his child.  Assessment included low back pain.  A February 1989 examiner noted minor back problems in relation to muscular pain due to an injury in 1979 with occasional exacerbations.  In April 1991, a history of recurrent low back pain was noted.  The Veteran reported low back pain after playing softball.  Examination revealed decreased range of motion, and an assessment was lower back muscle strain.  In February 1993, the Veteran was given a limited physical profile due to his back, including limited lifting to twenty pounds, situps as tolerated and walking and running at his own pace and distance.  The report of the Veteran's retirement examination, which is undated, noted recurrent back pain.  

A November 2009 post-service VA treatment record note the Veteran's complaints of a back spasm that started a week prior.  The Veteran reported he hurt his back at age 19 playing racquetball.  Private treatment records dated in December 2010 included a diagnosis of spondylosis and spondylolisthesis.  A July 2012 MRI revealed multilevel discopathy bulging and facet degenerative changes.  An October 2012 VA examiner noted a diagnosis of mild strain to left lower back, recurrent, and offered that imaging studies revealed arthritis.  

As noted, although no chronic lumbar spine disability was noted during service, the Veteran's STRs are replete with complaints of, and treatment for, lumbar spine problems.  In addition, the post-service medical evidence of record reflects that the Veteran has current low back disability.  Therefore, the resolution of this appeal turns on the question of whether the Veteran's low back disability began in service or is otherwise medically-related to in-service injury or disease.  The record includes opposing medical opinions on this point.  

A December 2010 private physician noted the Veteran's well-documented history of low back pain that started in the Army and continued for twenty years thereafter.  The physician noted the Veteran's injuries in May 1978 and March 1979 during service.  The Veteran reported he had had back pain since those injuries.  The physician noted that based on the records presented to him, the history given by the Veteran, and his examination of the Veteran, it was more likely than not that the Veteran's degenerative disc disease of the back started while he was in service.  

An October 2012 VA examiner that it was less likely than not that the Veteran's low back disability was incurred in or caused by his military service.  The examiner noted that although there was a record of treatment in service for a back condition, the recent treatment records failed to reveal that the Veteran had continuously complained of back problems for more than ten years after discharge from service.  
As noted above, records of treatment at the William Beaumont Army Medical Center from January 1996 to December 2001 were not available.  

Additionally, in a March 2014 statement, a physician with the William Beaumont Army Medical Center reviewed the Veteran's service treatment records, noting the back injuries in service.  The physician indicated the Veteran had low back pain and associated advanced degenerative disc changes.  The physician opined that it was more likely than not that the Veteran's degenerative changes can likely be attributed, at least in part, to wear and tear stress on his lumbar spine during his years of military service.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).   However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the Board finds that the private medical opinions should be accorded at least as much probative weight as the VA examiner's opinion.  Each opinion was provided by a competent medical professional after considering the Veteran's history.  While there is no evidence that either private physicians reviewed the Veteran's claims file, in the December 2010 opinion, in particular,  the physician examiner indicated that some records had been reviewed, and each opinion proffered contain sufficient detail of the Veteran's history and symptomatology, consistent with the Veteran's documented medical history and assertions.  Furthermore, while both opinions clearly were based, in part, upon the Veteran's own reported history of continuing back problems since service, such does not diminish the probative value of the opinion, where, as here, the Board has not challenged the veracity of such assertions.

As such, after carefully reviewing the evidence of record, the Board finds no adequate basis to reject the December 2010 and March 2014 private opinions, which are favorable to the Veteran.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).   

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, supra.  

Given the totality of the evidence, to include the medical opinion evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a low back disability are met.  

B.  Cellulitis

The Veteran contends that he has experienced recurrent bouts of cellulitis since being diagnosed with cellulitis of the right arm in service.  

The Veteran's service treatment records document localized cellulitis of the right wrist in October 1982, for which the Veteran was hospitalized.  In November 1982, impression was cellulitis, resolving.  The Veteran was noted to be asymptomatic.  In April 1994, a history of cellulitis was noted.  The Veteran's medical history report upon his retirement from service was silent for any complaints, findings, or diagnosis related to cellulitis.  

Post-service clinical records also include no complaints, findings, or diagnoses related to cellulitis.  An October 2012 VA examiner noted that cellulitis had resolved.  The examiner noted the Veteran had no skin condition at that time.  The examiner noted no permanent disability shown by the Veteran's service treatment records or demonstrated by evidence following service.  The examiner noted that the Veteran's cellulitis resolved while he was in service.  The only residual of cellulitis noted was a scar on the Veteran's right wrist, for which he was service-connected in January 2013.  During an April 2015 hearing, the Veteran testified that he experienced recurrent cellulitis, to include in 2008 or 2009 on his head, rather than on his right arm, as in service.  

In this case, considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the claim for service connection must be denied.  

As for the matter of current disability, the Board notes that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the Board notes that there is no documented, post-service diagnosis of cellulitis.  The Veteran's post-service treatment records are silent for such a diagnosis.  Moreover, the October 2012 VA examiner explicitly found that there was no current cellulitis and that the Veteran's cellulitis in service had resolved.  Thus, the competent medical evidence does not support a finding of current, chronic cellulitis, as claimed.  To the extent that the Veteran has asserted that he had an in-service disease and that he has experienced similar symptoms since service-which he is certainly competent to assert-the Board points out that the Veteran has alleged that these symptoms occurred prior to filing his July 2009 claim.  Notably, however, symptoms, alone, without underlying pathology, are not sufficient to establish a disability for which service connection can be awarded.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

As for any direct assertions by the Veteran hat he currently has cellulitis or has had the disability at some point pertinent to his claim, and/or that there exists a medical relationship between any such disability and service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matters of diagnosis and etiology here at issue are ones within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While it is error to categorically reject layperson evidence as to diagnosis or etiology as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

Here, the matters of whether the Veteran has a current diagnosis of cellulitis, and whether any such disability os related to service, are not matters within the realm of knowledge of a layperson; rather, such are complex questions that require education, training, and expertise for resolution.  Id.   As the Veteran is not shown to be other than a layperson without appropriate education, training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the complex medical matters on which these claims turn.  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the claim for service connection for cellulitis must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


C.  Bell's Palsy

The Veteran contends that he was treated for Bell's palsy twice while in service and has experienced episodes of such since that time.  

The Veteran's service treatment records dated in July 1987 noted left side facial paralysis with an impression of Bell's palsy.  A follow-up note in August 1987 reported that the Veteran was doing much better with near 100 percent recovery from idiopathic facial palsy.  In January 1994, the Veteran reported left-sided facial paralysis for the past two days.  He was noted to have had the same in 1987 which resolved completely.  Assessment included left facial paresis (Bell's).  

Post-service treatment records are silent as to any complaints, treatment, or findings with respect to Bell's palsy.  An October 2012 VA examiner noted no current Bell's palsy.  The examiner noted that cranial nerves were without acute abnormality.  The examiner noted that the Veteran's Bell's palsy had resolved with no residuals.  The examiner noted that no permanent residual or chronic disability was shown by the Veteran's service treatment records or demonstrated by evidence following service.  

The Veteran testified during the April 2015 hearing that he had experienced three episodes of Bell's palsy, twice in service and then once in 2005 or 2006, years prior to the filing of his July 2009 claim.  He testified that he had had no symptoms of Bell's palsy since filing the claim.  He reported that he had three incidences where he felt as though symptoms of paralysis to his face were coming on but he prevented such from progressing.  

In this case, considering the evidence of record in light of the governing legal authority, the Board finds that the claim for service connection must be denied.  Simply stated, competent, probative evidence simply does not support a finding that the Veteran currently has, or at any point pertinent to this appeal, has had, Bell's palsy.  As such, the current disability requirement is not established.  See McClain and Romanowsky, supra.

In this regard, the Board notes that there are no documented post-service findings or treatment for Bell's palsy.  The Veteran's post-service treatment records are silent for such a diagnosis.  Moreover, the October 2012 VA examiner explicitly found no residuals or diagnosis of Bell's palsy.  This clinical finding, when considered along with other post service evidence, is considered probative of the current disability question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

As for the Veteran's own assertions that he has felt symptoms similar to those experienced in service, which he is certainly competent to assert, reported symptoms, alone, without underlying pathology, are not sufficient to establish the currently-claimed disability.  See, e.g., Sanchez-Benitez, supra.  Moreover, the Veteran does not have the medical training or expertise to competently attribute the symptoms he has experienced to a particular diagnosis-namely, Bell's palsy in this case.  See Jandreau and Jones, supra.  Hence, the Veteran's lay statements purporting to relate symptoms he has experienced to the specific diagnosis at issue in this appeal simply re not competent, and, thus, of no probative value.  As such, he can neither establish current disability (and, if established, the medical nexus) elements of his claim, nor counter the probative medical evidence on the matter of current disability, on the basis of lay assertions, alone. 

For all the foregoing reasons, the claim for service connection for Bell's palsy must be denied.  In reaching the conclusion to deny the claim, the Board finds that the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for degenerative changes of the lumbar spine is granted.  

Service connection for cellulitis is denied.  

Service connection for Bell's palsy, to include residuals, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


